Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
Claim(s) 1-2, 6-7, 9-10, 14-15, and 17-18 is/are rejected under 35 U.S.C. 102a(1) as being unpatentable by Kundra et al. (US 2019/0141919 A1) hereinafter “Kundra”.
Regarding claim 1, 9 and 17 Kundra
Kundra discloses An irrigation control apparatus (Automatic irrigation control system, title. “A network enabled irrigation system.” Fig.1. [0008] irrigation controller 140, Fig. 1, Fig. 3A), comprising:
a video camera interface configured to (Fig. 1 “Streaming video camera 120 may include:... one or more wireless communication interfaces 124” [0023], [0024]),
a)  receive, from a video camera supporting security monitoring of a premises (Kundra, “one or more network-enabled video cameras [126]” [0002], [0023], [0024]. “…receives, analyzes, and stores video received from the security camera” [0019]) , an image of an area of vegetation in the premises (“at least a portion of the field-of-view of video camera 126 may include some part of the home's greenspace” [0023]), wherein the video camera provides image data to both a security monitoring system and an irrigation control system (Kundra, [0026] “… a primary purpose of streaming video camera 120 may be for security. Such video may be streamed to irrigation management platform 130 for storage and analysis,…”. “Video captured using 126 may be streamed to cloud-based irrigation management platform 130 via network 140.” [0023], [0002]);
b) an image processor (platform 130,  In Fig. 3, Cloud-based video management system 330, [0042], “Image analysis engine 331”) , communicatively coupled to the video camera interface (wireless communication interface(s) 124) , the image processor configured to (“A cloud-based server system that receives, analyzes, and stores video received from the security camera may instruct a network-enabled irrigation system to adjust irrigation accordingly. Further detail is provided in reference to the figures.” [0019]. “streaming video camera 120 and may stream video and audio to cloud-based irrigation management platform 130 for storage and analysis.” [0024]), when operating:
c) identify, based on processing pixel information in the image, at least one area of vegetation within the image (Kundra, [0045] Image analysis by image analysis engine 331 may be performed on frames captured over time to detect changes in the color of at least a portion of the greenspace, such as a lawn. Irrigation analysis engine 322 may be able to detect a shift in color between green, brown, and yellow. [0045]);
d) process color information within the pixel information depicting the at least one area of vegetation within the image to determine a respective color of each of the at least one area of vegetation (Kundra, “Image analysis by image analysis engine 331 may be performed on frames captured over time to detect changes in the color of at least a portion of the greenspace, such as a lawn. “ [0045]);
e) determine, based on the respective color of the at least one area of vegetation, a respective irrigation state of each of the at least one area of vegetation (Kundra, “image analysis by image analysis engine 331 may be performed to determine a [0048]. See also [0003] Identifying the visual change in the state of the lawn based on monitoring the lawn by video”.); and
f) determine a determined irrigation need for the at least a portion of the at least one area of vegetation based on the determined respective irrigation state of the portion of the at least one area of vegetation (Kundra, “The one or more processors may determine, based on the visual change in the state of the lawn, adjustment of an irrigation program of a network-enabled irrigation system.” [0006]. “color changes may be indicative of the health of a plant and may be indicative of a lack of water or overwatering, respectively. A cloud-based server system that receives, analyzes, and stores video received from the security camera may instruct a network-enabled irrigation system to adjust irrigation accordingly. Further detail is provided in reference to the figures.” [0019]); and
an irrigation controller (“Cloud-based irrigation management platform 130” Fig. 1 ), communicatively coupled to the image processor (Cloud-based video management system 330, “Image analysis engine 331” ), the irrigation controller configured to, when operating, control, based on the determined irrigation need, an irrigation system to provide irrigation fluid to the at least one area of vegetation (“Cloud-based irrigation management platform 130 may at least partially control operation of network-enabled irrigation system 110 based on video received from streaming video camera 120” the analysis of which indicates whether the at least a portion of the greenspace needs irrigation or not. [0026]. “…irrigation analysis engine 322 may determine that the irrigation system should be activated for a shorter duration, at a different time, and/or less frequently (yellow grass being a symptom of overwatering)), where the controlling is independent of a set irrigation schedule (The irrigation is adjusted based on video monitoring and image analysis of the greenspace and not on a fixed schedule. [0026]. The one or more processors may determine, based on the visual change in the state of the lawn, adjustment of an irrigation program of a network-enabled irrigation system. [0006]. “If, for example, the averaged color of a portion of a greenspace shifts towards brown, irrigation analysis engine 322 may determine that the irrigation system should be activated for a longer duration, at a different time, and/or more frequently.” [0045]. See also FIG. 6 STEP 660, [0138]).
Regarding claim 2, 10 and 18 Kundra
Kundra discloses The irrigation control apparatus of claim 9, wherein the image processor is further configured to, when operating:
receive an irrigation flow detection image of the at least one area of vegetation while irrigating the at least one area of vegetation (Step 740 [0144] At block 740, it may be determined a type of sprinkler present in each zone can be observed as part of the outdoor location via the streaming video feed rotor sprinkler heads and fixed sprinkler heads may have distinctive visual spray patterns that can be distinguished by an image analysis performed by the irrigation management platform.” [0144]) “while each zone of the plurality of zones of the network-enabled irrigation system is activated, monitoring the one or more video streams of the outdoor location.” [0003));
process the irrigation flow detection image to identify irrigating fluid spray image components (Kundra, identify type of sprinkler present in each zone 740 based on video monitoring 720, Fig. 7); and
estimate, based on image processing of the irrigating fluid spray image components (image processing of the images of the sprinklers/sprinkler heads/drip lines [0020] sprinkler's  [0049] to detect “a change in a spray pattern of a sprinkler” [0003] ), an amount of irrigation being delivered by the irrigating fluid captured within the irrigating fluid spray image components, wherein the irrigation controller is further configured to control the irrigation system by determining a length of time to provide irrigation based on an estimation of the amount of irrigation being delivered by the irrigating fluid. (Kundra, “In some embodiments, changes to an irrigation program may be performed at least in part on data obtained via method 700. For example, if the amount of direct sunlight on a part of the greenspace has increased as measured at block 760, at block 670, the irrigation control message may increase the amount of water provided to the zone linked with the part of the greenspace.” [0147], 0138)).  Furthermore with regards to the computer readable storage medium (0093).
Regarding claim 6 and 14 Kundra
Kundra discloses The irrigation control apparatus of claim 9, wherein the video camera interface is configured to, when operating, further receive a plurality of images comprising the image, each of the plurality of images being captured by a respective video camera within a plurality of video cameras, where each video camera captures images of a respective portion of the vegetation on the premises, and wherein the plurality of video cameras operates to capture images of all vegetation on the premises (Kundra, “[0024] At a home, multiple streaming video cameras may be installed. For instance, streaming video camera 120 may be installed outdoors and may have a view of some or all of a home's front lawn. One or more other streaming video cameras may be installed that view another portion or an overlapping portion of the home's greenspace, such as a backyard. Such other streaming video cameras function similarly to streaming video camera 120 and may stream video and audio to cloud-based irrigation management platform 130 for storage and analysis.” [0024], [0035]. See also “Streaming video cameras 251 [Fig.2] 0059). See also Fig. 6 STEP 610).
Regarding claim 7 and 15 Kendra 
Kundra discloses The irrigation control apparatus of claim 9, wherein the image processor is configured to, when operating determine the respective irrigation state of each of the at least one area of vegetation based on determining that a respective color of each of the at least one area of vegetation indicates that the each of the at least one area of vegetation has received one of too much irrigation or too little irrigation (Kundra, [0019] For instance, an indoor or outdoor security camera may have a field-of-view that encompasses a home's front lawn. Changes in the lawn may be observed over time, such as the lawn browning or yellowing. Such color changes may be indicative of the health of a plant and may be indicative of a lack of water or overwatering, respectively. A cloud-based server system that receives, analyzes, and stores video received from the security camera may instruct a network-enabled irrigation system to adjust irrigation accordingly. Further detail is provided in reference to the figures. [0019], [0045]. See also Fig. 3. Image analysis engine 331, irrigation analysis engine 322 [0045]), and
wherein the irrigation controller is further configured to, when operating, control the irrigation system by at least (0045, 0080):
providing more irrigation based on determining the each of the at least one area of vegetation received too little irrigation (“If the averaged color shifts towards yellow, irrigation analysis engine 322 may determine that the irrigation system should be activated for a shorter duration,  ) ; and
providing less irrigation based on determining the each of the at least one area of vegetation received too much irrigation (Kendra, “If the averaged color shifts towards yellow, irrigation analysis engine 322 may determine that the irrigation system should be activated for a shorter duration, at a different time, and/or less frequently (yellow grass being a symptom of overwatering)””. 0041-0045, 0059).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-5, 11-13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundra in view of Klein (2019/0035071 A1).
Regarding claim 3, 11, 19 Kundra-Klein
 The irrigation control apparatus of claim 9, wherein the image processor is further configured to, when operating:
receive a failure detection image of the at least one area of vegetation while irrigating the at least one area of vegetation (For instance, rotor sprinkler heads and fixed sprinkler heads may have distinctive visual spray patterns that can be distinguished by an image analysis performed by the irrigation management platform.” [0144]. “recommendation to replace a sprinkler head (e.g., due to the sprinkler head being damaged” [0049]. 0064);
characterize each irrigating fluid spray image component in the irrigation fluid spray image components as one of a regular operating irrigation spray image or a failed irrigation spray image (Kundra, “rotor sprinkler heads and fixed sprinkler heads may have distinctive visual spray patterns that can be distinguished by an image analysis performed by the irrigation management platform.” [0144]); and
Although Kundra in [0144] discloses, the irrigation management platform may perform image analysis on images of the “rotor sprinkler heads and fixed sprinkler heads” “rotor sprinkler heads and fixed sprinkler heads may have distinctive visual spray patterns that can be distinguished by an image analysis performed by the irrigation management platform.” [0144] and  (sprinkler head damaged, [0064 ], Kundra does not explicitly disclose using the distinctive visual spray patterns of the sprinkler heads to identify failure. Specifically,
Kundra does not explicitly disclose: 
process the failure detection image to identify irrigating fluid spray image components;
identify an irrigation component failure based on characterizing an identified irrigation fluid spray image component as a failed irrigation component.
However, in a similar field of endeavor Klein disclose 
process the failure detection image to identify irrigating fluid spray image components (“Image data stored in the server 110 may be compared with external sources of information that may include product databases, historical image data, schematics, and so on.” );
identify an irrigation component failure based on characterizing an identified irrigation fluid spray image component as a failed irrigation component (Klein, FIG.5 “Diagnose sprinkler ststem/equipment via image data” [0046]-[0050] for a malfunctioning sprinkler head within the particular zone that corresponds to the selected run and record icon 208. … diagnosing malfunctions or other issues that may be identifiable from the stored image data.[0046],[0047],[0049. See also Fig. 6 Step 516 “ANALYZE SPRINKLER ZONE CHARACTERISTICS VIA IMAGE DATA”.).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date to combine the teachings Kundra with that of Klein as suggested so that “the user may determine whether to take action to repair or replace the defective system or component.” [Klein, 0050]
Regarding claim 4 and 12 Kundra-Klein
Kundra-Klein discloses The irrigation control apparatus of claim 11, wherein the image processor is configured to, when operating, characterize a particular irrigation fluid spray component as a failed irrigation spray image based on identifying the particular irrigation fluid spray component as a reduced flow image component (Klein, FIG. 5 Step 412, step 416, an image comparison of an acquired still image 702 of a sprinkler spray head spray pattern 706 to a reference image 700 of a normal spray pattern 704 for the same sprinkler.” Shows a reduced flow in the sprinkler spray head spray pattern 706. See Fig. 7, [0070]).
Regarding claim 5 and 13 Kundra-Klein
Kundra-Klein discloses The irrigation control apparatus of claim 11, wherein the image processor is configured to, when operating, characterize a particular irrigation fluid spray component as a failed irrigation spray image comprises identifying the particular irrigation fluid spray component as a broken spray pattern (Kundra, in Fig. 7, [0144] At block 740, it may be determined a type of sprinkler present in each zone can be observed as part of the outdoor location via the streaming video feed. For instance, rotor sprinkler heads and fixed sprinkler heads may have distinctive visual spray patterns that can be distinguished by an image analysis performed by the irrigation management platform.” [0144]. “recommendation to replace a sprinkler head (e.g., due to the sprinkler head being damaged” [0049]. Klein “FIG. 7 shows an image comparison of an acquired still image 702 of a sprinkler spray head spray pattern 706 to a reference image 700 of a normal spray pattern 704 for the same sprinkler.” Shows a reduced flow in the sprinkler spray head spray pattern 706. See Fig. 7, [0070]).
Claim Rejections - 35 USC § 103
Claim 8, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundra in view of Tsukamoto (US 7646889 B2).
Regarding claim 8, 16, and 20
 discloses The irrigation control apparatus of claim 9, wherein the image processor is configured to, when operating:
receive a first time sequence of images of a particular scene (Fig. 1);
process each image in the first time sequence of images to identify at least one fixed object in the particular scene (Kundra, “[0129] After video data is captured at by the streaming video camera (513), the video data is processed to analyze greenspace that is present in the video stream “ [0129]);
receive a second time sequence of images of the particular scene (0059);
…
…
wherein the irrigation controller is further configured to control the irrigation system based on the total amount of rainfall during capturing of the second time sequence of images ([0021] Rain gauge 113 may be used to determine if rain has recently fallen in the vicinity of network-enabled irrigation system 110. Wired or wireless communication between rain gauge 113 and network-enabled controller unit 114 may permit network-enabled controller unit 114 to determine if water has recently fallen on rain gauge 113. An irrigation schedule enforced by network-enabled controller unit 114 may be adjusted based on water present in or measured by rain gauge 113. 
estimate amount of rain fall [0080]).
Kundra does not explicitly disclose 
process pixel information within each image in the second time sequence of images to identify a respective blurriness of the at least one fixed object within each image in the second time sequence of images;
estimate, based on the blurriness of the at least one fixed object and a respective time duration between capture of each image in the second time sequence of images, a total amount of rainfall during capturing of the second time sequence of images,”
However, Tsukamot disclose process pixel information within each image in the second time sequence of images to identify a respective blurriness of the at least one fixed object within each image in the second time sequence of images (Tsukamot, “The camera 20 takes an image of a predetermined area in a windshield 10 of the vehicle. The image processor 130 obtains a binarized image by processing the image taken by the camera 20. The controller 140 stores the binarized image into the memory 150. Every time the image processor 130 obtains a binarized image of the predetermined area, the controller 140 determines an amount of rain W on the windshield 10 based on the currently binarized image and a previously binarized image stored in the memory 150. The controller 140 controls a wiper 70 through a motor 60 based on the determined amount.” );
“estimate, based on the blurriness of the at least one fixed object and a respective time duration between capture of each image in the second time sequence of images, a total amount of rainfall during capturing of the second time sequence of images,” (Fig. 7 rain sensor based on image analysis “An image taken by the camera 20 therefore includes a blur at a region corresponding to the rain drops. A blur in an image increases a variation (deviation or variance) among intensities of pixels in the region where the blur resides. Therefore a variance of intensities of the pixels in the image including a blur is larger than that in an image including no blur. In addition, the variance increases as the rain drops increase on the windshield 10. For example, the variance increases as a positive value from the previous time to the current time in the following case: no rain drop was present on the windshield 10 when the camera 20 took an image at the previous time and then rain 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date to combine the teachings Kundra with that of Tsukamot as suggested so that “Rain may be detected within the video feed based on sound and/or a reduction in visibility due to falling rain or some other form of precipitation”. (Kundra, 0154).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481